July 20, 1971


Honorable Tom Hanna                Opinion No. M-911
Criminal District Attorney
Jefferson County Courthouse        Re:   Juries and jury wheels
Beaumont, Texas 77701                    as affected by S.B. 369,
                                         Acts 62nd Leg., R.S. 1971.
Honorable Carol Vance
District Attorney
Harris County Courthouse
Houston, Texas

Honorable Joe Resweber
County Attorney
Harris County Courthouse
Hous ton, Texas 77002

Honorable Franklin L. Smith
County Attorney
Nueces County Courthouse
Corpus Christi, Texas 78401

Gentlemen:

     Your offices have submitted various requests concerning
interpretations of the legal effect of Senate Bill 369, Acts
62nd Legislature, Regular Session, 197l,(hereinafter referred
to as S.B. 369) pertaining to juries and which amends certain
existing Articles of the Texas Civil Statutes, repeals certain
existing Articles of the Texas Civil Statutes and creates cer-
tain new statutes which are not yet designated by Article number.
For reference in this opinion we have attached as an,appendix
the numbered and unnumbered Articles which we believe will con-
stitute the text of Title 42, Chapter 7 of Vernon's Annotated
Civil Statutes titled "The Jury", after thefapplication of S.B.
369 however this appendix is only intended to be used in con-
nection with this opinion' and does not purport to take into
account any other bills that may have been passed by the 62nd
Legislature and which may not have been called to the attention




                                -4429-
Honorable Tom Hanna, et al, Page 2     (M-911)



of the compiler. The provisions of Article 3, Sections 35 and
36 of the Texas Constitution and Articles 35.10 and 35.12 and
35.16 of the Texas Code of Criminal Procedure are also carried
at the end of the Appendix.  Reference to "Art.     lrshall refer
to the Article by number as it appears in the Appendix.   Refer-
ence to preexisting law shall~ be by "old Art.    ". Refer-
ence to the three unnumbered statutes on page A-13 of the
Appendix shall be "new Sec.      ". Reference to sections of
S.B. 369 shall be "Sec. -7

     Restated, your questions are as follows:

     1. Is the caption (title) of S.B. 369 sufficiently broad
to cover Sec. 4 thereof as required by Article 3, Section 35
of the Texas Constitution?  Does the amendment of two specific
subsections without republication of the other three subsections
violate Article 3, Section 36 of the Texas Constitution?

     2. Is the caption (title) of S.B. 369 sufficiently broad
to cover Sec. 10 thereof as required by Article 3, Section 35
of the Texas Constitution?

     3. Is the caption (title) of S.B. 3,69 sufficiently,broad
to cover Sec. 12 thereof as required by Article 3; Section 35
of the Texas Constitution?

     4. Is the caption (title) of S.B. 369 sufficiently broad
to cover Sec. 14 thereof as required by Article 3, Section 35
of the Texas Constitution?

     5. Does S.B. 369 make persons 18, 19 or 20 years of age
who are listed on the voter registration rolls eligible for
jury duty7

     6. Does Art. 2094 require that a jury wheel contain all
names on the voter registration list (including those less than
21 years of age)?

     7. Does Art. 2094 require that the wheel contain all
names of persons "eligible to vote" or only those currently
registered7

     8. May a juror be returned to the general panel for the
week after he has been struck from a panel in one court?




                              -4430-
        .




Honorable Tom Hanna, et al, Page 3     (M-911)



     9. Is there an irreconciliable conflict between Arts.
2134 and 2135 and Articles 35.10, 35.12 and 35.16 of the
Texas Code of Criminal Procedure. (hereinafter referred to 'as
Art. -,    C.C.P.)?

     10. Does Section 4 of Art. 2101 affect the answer to
the preceding question insofar as affected counties are con-
cerned?
     11. What do the terms "economic reasons" and "parties
of record" mean as'they are used in Art. 21207

     12. Must a county choosing to use electronic means
in lieu of the jury wheel follow the complete procedure
outlined in Art. 2100a?

     13. Where a county proceeds under Art. 2100a and
uses electronic means for picking a panel in what way would
Sec. 14 be applicable?

     We will undertake to answer these questions in the order
stated in numbered sections without formal restatement.



     First let it be stated that from.an examination of
S.B. 369 we conclude that the bill contains only one sub-
ject (formation of juries) and it therefore meets the "single
subject" requirement of Article 3, Section 35, Texas Consti-
tution. Our discussion in this and the next three sections
will be concerned with whether or not the subject matter em-
braced in the,Act was expressed in the title plus the appli-
cability of Article 3, Section 36, Texas Constitution, in this
first section.

     With respect to Sec. 4, the title to S.B. 369 provides in
pertinent part "An Act . . . providing for certain procedures
relating to the use of the jury wheel and selection of juries,
amending Article(s) . I . 2101, Revised Civil Statutes of Texas,
1925, as amended, . . ."

     Sec. 4 in the body of S.B. 369 commences "Subsections
1 and 3, Article 2101, Revised Civil Statutes of Texas, 1925,




                              -4431-
Honorable Tom Hanna, et al, Page 4     (M-911)




as amended, are amended to read as follows: . . ." etc.

     We feel that the following language in Cernoch v. Colorado
County, 48 S.W.2d 470 (Tex.Civ.App. 1932, no writ) is disposi-
tive of questions raised under Article 3, Section 35, Texas
Constitution:

        "In order to determine whether or not either
     of these acts is violative of article 3, 535,
     of the Constitution, it must be remembered that
     it has been many times held by the appellate
     courts that a reference to an article in a Code,
     such as the Revised Statutes, is sufficient in
     the title of an act amendatory thereof to allow
     any amendment germane to the subject treated
     in the articles referred to; the reason there-
     for being that the naming of the article or law
     to be amended directs the attention of the leq-
     islators to all of the provisions therein, as
     the subject of the amending act, and that such
     provisions can be ascertained by reading the
     articles to be amended. The following author-
     ities are cited in support thereof: English &
     Scottish-American Mortgage & Inv. Co. v. Hardy,
     93 Tex. 289, 55 S.W. 169, 171; Gunter v. Mort-
     gage Co., 82 Tex. 496, 17 S.W. 840; State v.
     McCracken, 42 Tex. 384; State v. Larkin, 41.Tex.
     Civ. App. 253, 90 S.W. 912; Womack v. Gardner,
     10 Tex. Civ. App. 367, 30 S.W. 589, affirmed (Tex.
     Sup.) 31 S.W. 358; Nichols v. State, 32 Tex. Cr.
     R. 391, 23 S.W. 680.

        "In connection with the above, we quote the
     following from the case of Womack v. Gardner,
     10 Tex. Civ. App. 367, 30 S.W. 589, 591, to-wit:
     'The "Revised Statutes" of this state is a body
     of civil statutes passed by the legislature,
     known and designated as the "Revised Statutes"
     (Rev. St. final tit. S2). They are divided in-
     to titles, chapters, and articles, by which
     each enactment may be easily found and identi-
     fied. We think that when they are so designated
     in the title of an act amendatory of them they




                              -4432-
Honorable Tom Hanna, et al, Page 5     (M-911)



     are sufficiently identified, and such identi-
     fication is a compliance with section 35, art.
     3, of the constitution, and we think that this
     is ,the holding of the supreme court of the state
     inthe Gunter case, above cited. We therefore
     conclude that the act of 1883 was not uncon-
     stitutional, upon the ground that it was vio-
     lative of the provision of the constitution."'
     (Emphasis added).

     Next, we take up whether all of Art. 2101 must be,re-
published to give vitality to Sec. 4.

     In Quinlan v. Houston and T. C. Rwy. Co., 89 Tex. 356,
34 S.W. 738 (Tex.Sup.Ct., 1896), Chief Justice Gaines discussed
Article 7, S~ection 25 of the 1845 Texas Constitution (now Article
3, Section 36, Texas Constitution) and set the rule of con-
struction as follows (at pps. 7110-741):

        "In the absence of some constitutional re-
    striction of like effect to that of section
    25 of article 7 of the constitution of 1845,
    .it was the usual practice of legislative bodies
    to amend a law simply by providing that certain
    words should be added, or that others should be
    stricken out, or that, in place of certain
    language, certain other language should be sub-
    situted. Such an amendment frequently pre-
    sented a problem in construction that it was
    difficult for the average mind to solve. This
    practice afforded a means of imposing upon
    unwary members ,of the legislative bodies,
    and of procuring the passage of amendments
    which would never have passed had their
    effect been fully understood.   So, also,
    the amendment, when passed, did not admit
    of that ready understanding which is de-
    sirable in all written laws. These were
    the evils which it was the purpose of section
    25 to suppress. That provision, and other
    similar constitutional restrictions upon the
    form of legislation, have never, in con-
    struction, been given a rigid effect. They




                             -4433-
Honorable Tom Hanna, et al, Page 6    (M-911)



    have been,held applicable to such statutes
    only as come within their terms, when con-
    strued according to the spirit of such re-
    strictions, and in the light of the evils
    to be suppressed. Any other rule, as ap-
    plied to the particular inhibition under
    consideration, would work great, if not
    intolerable, inconvenience, and would render
    the statutes unnecessarily volunimonus. . .
    The practice of making the provisions of one
    statute applicable to another by a reference
    to the former law fin the new act is of fre-
    quent occurrence in legislation, both in
    England and in this country, and such legis-
    lation hasbeen   uniformly recognized as valid,
    so far as we have been able to discover."
     (citations omitted).

     In Ex Parte Erck, 128 S.W.2d 1174 (Tex.Crim.App. 19391,
the following language appears:

       "Relator's main contention seems to be that
    since the caption of the act in question does
    not refer to the former act amending Section
    16 of Chapter 42, it was void in that the Leg-
    islature acted contrary to Section 36 of' Arti-
    cle 3 of the Constitution, Vernon's Ann.St.,
    which reads as follows:   'No law shall be re-
    vived or amended by reference to its title; but
    in such case the act revived, or the section
    or sections amended, shall be re-enacted and
    published at length."'
                           * * *

       "The object of the constitutional require-
    ment is to give notice to the members of the
    Legislature of the subject to be affected by
    the propo.sed act. It appears to us that the
    Legislature had sufficient notice from the
    caption, 'da well as the body, of the sub-
    stance of the law sought to be amended, with-
    out designating in the caption the specific




                             -4434-
honorable Tom Hanna, et al, Page 7    (M-911)




     sections to be affected by the amendment."
                           * * *

        "We are of the opinion that under the con-
     stitutional provisions above mentioned, the
     Legislature may amend any section or sections
     of a law or may amend the entire law as it
     sees fit.

        "In our opinion, the recitals in the cap-
     tion of the bill are sufficient, without
     specifically enumerating therein each sec-
     tion, to direct the attention of the members
     of the Legislature to the subject of the act
     to be amended. When this object has been
     attained then it would seem that the consti-
     tutional requirement has been complied with."

     That the Legislature knew what the amendment in question
would accomplish is borne out by an examination of the re-
lationship of Sec. 4 with the remainder of S.B. 369. Sec. 4
only changes Subsection 1 by removing two "formal" phrases
for clarification.   The principle change is in Subsection 3
where the proviso authorizing the sheriff to summons "tales-
men" is removed. That this was intended is buttressed by the
fact that S.B. 369 specifically repeals Article 2119, Texas
Civil Statutes, which covers the Sheriff's oath for summonsing
talesmen and also Article 2116c, Texas Civil Statutes, which
contains references to summonsing additional jurors "in the
manner now prescribed by law."

     It is the opinion of this office that the title to S.B.
369 fairly apprised the Legislature of the intended amendment
of Art. 2101 and that the enacting clause in Sec. 4 is a suf-
ficient compliance with Article 3, Section 36, Texas Consti-
tution without the repeated publication of the unaffected sub-
sections.



     With respect to Sec. 10 the title to S.B. 369 provide*
in pertinent part "An Act . . . providing that a court may
not excuse a juror for economic reasons, amending Article



                             -4435-
Honorable Tom Hanna, et al, Page 8    (M-911)



2120, Revised Civil Statutes of Texas, 1925; . . ."

     Sec. 10 commences "Article 2120, Revised Civil Statutes
of Texas, 1925, is amended to read as follows: . . ." There-
upon new Art. 2120 is set out in its amended entirety.

     We conclude from a reading of Sec. 10 in comparison
with entire S.B. 369 that Sec. 10 is part of a single sub-
ject matter of which the Legislature'was appropriately ap-
prised and that the language of Sec. 10 does not exceed
the subject set forth in that title. It is our opinion that
Sec. 10 is constitutional in this respect.

                            III.

     With respect to Sec.'12 the title to S.B. 369 provides
in pertinent part "An Act . . . providing certain exceptions
to jury service, amending Article 2135, Revised Civil Sta-
tutes of Texas, 1925, as amended; . . ."

     Sec. 12 commences "Article 2135, Revised Civil,Statues
of Texas, 1925, as amended, is amended to read as follows: . . ."

     Our conclusion with regard to Sec. 12 coincides with our
conclusion with regard to Sec. 10 (supra). It is the opinion
of this office that Sec. 12 is constitutional in this respect.

                              IV.

     With respect to Sec. 14 the title to S.B. 369 provides'
in pertinent part "An Act . . . relating to removal from the
jury panel; . . .'

     Sec. 14 commences "Once a prospective juror has been re-
moved from a jury panel . . ." etc.

     Sec. 14 is a new law and appears to be a proper part of
the single subject contained in both the title and enacting
clause of S.B. 369. It is the opinion of this office that
Sec. 14 is constitutional in this respect.
                              V.

     Although Section 11 of S.B. 369 amends a subsection of




                             -4436-
 Honorable Tom Hanna, et al, Page 9     (M-911)




 Art. 2133, it did not amend that portion of Art. 2133,stating
 "All persons . . . over twenty-one (21) years of ages are com-
 petent jurors . . .II

      Amendment XXVI to the Constitution of the United
 States concerns only the age for voting and does not af-
 fect the right of a State to establish age requirements
 on jury service.

      It is the opinion of this office that persons less
 than twenty-one years of age may not serve on juries in
 Texas regardless of what other qualifications they may
 possess.

                              VI.

       Art. 2094 provides that the entire voter registration
 list for the county shall be the ". . . sole and mandatory
 source. . .'I (emphasis added) for filling the jury wheel.
 A-095      gives instructions to "typists" in counties having
 a population of 140,000 or more to ". . .type the names and
 addresses of ualified jurors upon the cards. . ." (emphasis
 added). Sinc%iFdF    isqualification (age) appears right on
 the voter registration list it is obvious that under-age
 persons need not be included in these more populous counties.

      It is obvious that to require the counties having a
.populat.ion of less than 140,000 to include ineligible names
 in their jury wheels would be a useless thing. And one of
 the basic rules of statutory construction is that we presume
 that the Legislature did not intend to require the doing of
 a meaningless act. We therefore look to the entire enactment
 to seek a harmonious and constructive interpretation.

       In this view we note that although Art. 2095   starts off
 by saying "Said officers shall write the names of    all persons
 on said precinct lists . . ." it goes on to say:     ". . .writ-
 ing . . .the post office address of each juror so    select-
*,,ed. . .", thus indicating the legislative intent   that "all
 persons" shall mean "jurors".

      It is the opinion of this office that Art. 2094 makes
 the voter registration list a source and that because of
 the wording of Art. 2095 (and other references throughout




                               -4437-
Honorable Tom Hanna, et al, Page 10     (M-91   1)




S.B. 369 to   "jurors") the jury wheel may be filled by in-
cluding all   the names on the voter registration list except
those whose   ineligibility (age) appears affirmatively on the
face of the   voter registration list.

                             VII.

     Under Texas law only those who have registered to vote
(or are automatically registered by operation of law) are
eligible to vote. Even if there be unregistered persons
eligible to vote (by reason of birthday, foreign service,
etc.) Art. 2094 uses the words "sole" and "mandatory" it would
seam that the basic rule of "de minimus non curat lex" would
eliminate any problem with the miniscule number of eligible
non-registered voters.

     It is the opinion of this office that the jury wheel
must be filled from the current voter registration list as
it exists on August 1 of each year.

                             VIII.

     New Sec. 14 contains no language restricting its pro-
visions to any existing Article or Subdivision of the Revised
Civil Statutes of Texas. We must therefore treat it as a new
statute applicable to all jury service in all courts.

     .It is the opinion of this office that when a juro,r is~
successfully challenged for cause, peremptorily challenged
(or struck) or otherwise dismissed from a panel (as by agree-
ment, etc.) such juror shall be dismissed from further jury
service at that time and his name returned to the jury wheel.

                               IX.

     This office perceives no conflict between Arts. 2134
and 2135 and Arts. 35.10, 35.12 and 35.16, Vernon's Code of
Criminal Procydure.
     Art. 2135 concerns the forming of an entire panel or
venire and applies to all types of cases. Persons ineligible
under Article 2135 never reach the provisions of the other
statutes unless they waive their exemption from jury service.




                               -4438-
Honorable Tom Hanna, et al, Page 11   (M-911)




     Art. 2134 concerns interest or bias towards a single case
and applies to both civil and criminal matters, but does not
conflict with nor derogate from the Code of Criminal Procedure
Articles mentioned.

     The Code of Criminal Procedure Arts. apply only after a
panel has been assigned to a criminal case and appear com-
patibly cumulative of Arts. 2134 and 2135.

                              X.

     Subsection 4 of Art. 2101 has no effect on the pre-
ceding answer insofar as counties with population in ex-
cess of 900,000 are concerned.  It is the opinion of this
office that the separation into separate civil and criminal
panels does not act to invalidate or change the operation
of the above discussed compatible statutes.

                             XI.

     Since the terms "economic reasons" and,"parties of
record" are terms of art that have not been construed by
any Texas Court in the light of the new statute and since
such terms of art are addressed to the court's discretion
as to "reasonable sworn excuse" we express no opinion on
these terms.

                             XII.

     Subsection 1 of Article 2100a authorizes the Commissioners
Court of certain counties to adopt the use of electronic means
only upon recommendation from the district judge (or judges).
Section 2 requires that the plan adopted shall be one sub-
mitted in writing by the district judge(s) and no authoriza-
tion appears to amend such plan.

     Section 2(b) of Art. 2100a makes the voter registra-
tion list the sole sauce of names for the computer. Since
present computer plans permit names from the property list,
some of which are not on the voter list, the plan must be
drawn to conform to the new statute.

     It is the opinion of this office that counties exercising
the option to use electronic means as provided in Art. 2100a



                             -4439-
Honorable Tom Hanna, et al, Page 12    (M-911)



must follow the entire procedure outlined in said Ar~ticle by
submission of a new recommendation and plan from the district
judge(s) and the adoption of same by the Commissioners Court
so as to conform to the new requirements,,of S.B. 369.

                            XIII.

     We are unable to perceive any exemption from the pro-
visions of Sec. 14 in counties choosing to use electronic
means under Art. 2100a. ,In these counties, jurors once
removed from a panel must still be excused from further cur-
rent service. The provisions of Section 3 of Art. 2100a
would exempt such counties from that portion of Sec. 14 which
says "returned to the jury wheel", since such county has no
jury wheel. Such juror's dismissal would still be effective
until he is "drawn again as a prospective juror".

     It is the opinion of this office that in counties choos-
ing jury panels by electronic means a juror must be dismissed
from further current service when he isdismissed  from a panel
and he may not serve again until the computer once again pre-
sents his name.

                           SUMMARY

        In S.B. 369, Acts 62nd Leg., R.S., 1971,
     Sets. 4, 10, 12 and 14 as enacted are consti-
     tutionally covered by the title and Sec. 4
     is not in contravention of Art. 3, Sec. 36,
     Texas Constitution.

        Persons under 21 years of age may not serve
     on juries and their names need not be placed in
     the jury wheel. All other names on the current
     voter registrations list as of August 1st each~ year
     must be placed in'the jury wheel and no others.

        A person dismissed from one jury panel
     for any reason must be excused from further
     jury duty until his name is returned to
     the wheel and drawn again.

        There is no conflict between Arts. 2134
     and 2135, Texas Civil Statutes and Arts.



                              -4440-
Honorable Tom Hanna, et al, Page 13     (M-911)



     35.10, 35.12 and 35.16, Vernon's Code of Crimi-
     nal Procedure, nor does Sec. 4, Art. 2101
     affect these provisions.

        The terms "economic reasons" and "parties
     of record" as used in Article 2120 are ad-
     dressed to the discretion of the trial court.

        Counties choosing electronic means under
     Art. 2100a must have a new recommendation and
     plan submitted by the District Judge(s) and
     ordered by the Commissioners Court to comply
     with S. B. 369. Such counties are not exempt
     from the mandatory dismissal provisions of Sec.
     14 of S. B. 369.




                               Attokney General of Texas

Prepared by Howard M. Fender
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jay Floyd
Malcolm Quick
Max Flusche
Bob Lattimore

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant


                               -4441-
APPENDIF
       .




   Article 2094.

   Between the first and fifteenth days of August of each
year, in each county in this State, the tax collector,
sheriff, county clerk, and district clerk of the county,
each in person or represented by one of his deputies,
shall meet at the county courthouse and reconstitute the
jury wheel, using as the sole and mandatory source, all
names on the voter registration lists from all precincts
in the county.

   Article 2095.   Cards put in wheel: typists and expenses.

    Said officers shall write the names of all persons on
said precinct lists, residing in their respective counties,
on separate cards of uniform size and color, writing also
on said cards, whenever possible, the post-office address
of each juror so selected, except that in counties having
a population of one hundred forty thousand (140,000) or
more, according to the last preceding federal census,
the Commissioners Court shall provide out of the jury
fund a sum sufficient for the employment of typists and
payment of other expenses. The typists, under the direc-
tion, control and supervision of the district clerk, shall
type the names and addresses of qualified jurors upon the
cards as herein described.   The expenses so incurred shall
be authorized, reported, paid and accounted for under the
sane laws, rules and regulations as govern the payment of
other expenses of the office of the district clerk in
such counties, except as otherwise herein specifically
provided. The cards containing said names shall be de-
posited in a jury wheel, to be provided for such purpose
by the Commissioners Court of the county. Said wheel
shall be contructed of any durable material and shall
be so constructed as to freely revolve on its axle; and
may be equipped with a motor capable of revolving said
wheel in such a manner as to thoroughly mix said cards:
and shall be kept locked at all times, except when in use
as hereinafter provided, by the use of two separate locks,
so arranged that the key to one will not open the other
lock; and said wheel, and the clasps thereto attached
into which the locks shall be fitted, shall be so arranged
that the wheel cannot be opened unless both of said locks
are unlocked at the tine the wheel is opened. The keys
to such locks shall be kept, one by the sheriff and the
other by the district clerk. The sheriff and the clerk
 shall not open such wheel, nor permit the same to be
 opened by any person, except at the time and in the
 manner and by the persons herein specified; but said



                           A-l
                                                 .




sheriff and clerk shall keep such wheel, when not in
use, in a safe and secure place, where the same cannot
be tampered with.

   Article 2096.

    (a) Not less than 10 days prior to the first day
of a term of court, the district clerk or one of his
deputies, and the sheriff, or one of his deputies, in
the presence and under the direction of the district
judge, if the jurors are to be drawn for district
court, or the clerk of the county court, or one of
his deputies, and the sheriff, or one of his deputies,
in the presence and under the direction of the county
judge , if the jurors are to be drawn for the county
court, shall draw from the wheel containing the names
of the jurors, after the same has been well turned so
that the cards therein are thoroughly nixed, one by
one the names of those jurors where such judge has
so directed to compose as many lists as the term of
the district or county courts nay require, and shall
record the names upon as many lists as the judge shall
deem necessary to insure an adequate number of jurors
for each session of the court. At such drawing, no
person other than those above named shall be permitted
to be present, except as hereinafter provided.   The
officers attending such drawing shall not divulge the
names of any person that may be drawn as a juror to any
person. If at any time during the term it appears that
the lists already drawn will be exhausted before the
expiration of the term, additional jurors as are needed
may be drawn in the same manner.

   -(b)   Drawing of names observed.

   Upon the application in writing of any party to
any suit pending upon the docket of a court for which
a jury is required, said party, or his duly authorized
representative, shall have the right to be present and
observe the drawing of names from the jury wheel and
the placement thereof upon the jury lists for the tine
period in which his case is set, provided, however,
that the identity of the names so drawn and placed
upon the lists at such time shall not be made known
to such observer.

   Article 2097.    List certified.

   The several lists of names so drawn shall be
certified under the hand of the clerk or the deputy
doing the drawing, and the district or county judge


                            A-2
in whose presence the names were drawn from the wheel,
to be the lists drawn by him for that term, and shall
be sealed UD in senarate enveloues indorsed. "List
No.        bf the petit jurors drawn on the.      day
of          19    for the       Court of     -    County,"
(fimin       tz'blanks prm      and numberinq the en-
velopes~consecutively from-one-up).  The clerk doing
the drawing shall write his name across the seals of
the envelopes and deliver them to the judge who shall
inspect the envelopes to see that they are properly
indorsed and shall then deliver them to the clerk
or deputy, and the clerk shall then immediately file
them away in some safe and secure place in his office.

   Article 2098.   List delivered to clerk.

   The judge shall deliver such envelopes to the clerk,
or one of his deputies, and shall in his discretion in-
struct the clerk to indorse on any of such envelopes
that the jury for that week shall be suasnoned for
some other day than Monday of said week, and the judge
shall, at the same time, administer to the clerk and
to each of his deputies an oath in substance as fol-
lows: You and each of you do solemnly swear that you
will not open the jury lists now delivered to you, nor
permit them to be opened, until the time prescribed by
law, nor communicate to any one the name or names of the
men appearing on any of the jury lists, that you will not,
directly or indirectly, converse or communicate with any
one selected as juror concerning any case pending for
trial in this court as its next term. So help you God.

   Article 2099.   Cards to be used again.

   When the names are drawn for jury service, the
cards containing such names shall be sealed in
separate envelopes, indorsed, Wards containing the
names of jurors on Lost. No.      of the petit jurors
drawn on the                 19
Court of     -0%~~~      m;g      i~;h:o;l%s~-
erly). Ehchvelope     Lhall,be retained securely by
the clerk, unopened, until after the jury selected
from the corresponding list has been impaneled; and
after such jurors so impaneled have served four (4)
or more days, the envelope containing the cards bear-
ing the names of the jurors on that list shall then
be opened by the clerk, or his deputy, and those
cards bearing the names of persons who have not been
impaneled snd who have not served as many as four (4)



                           A-3
days shall be immediately returned to the wheel by
the clerk, or his deputy; and the cards bearing the
names of the persons serving as many as four (41
days shall be put in a box provided for that pur-
pose for the use of the officers who shall next
select the jurors for the wheel.   If any of the
lists drawn for a term of court are not used, the
clerk or his deputy shall open the envelopes con-
taining the cards bearing the names on the unused
lists innnediately after the expiration of the term
and return the cards to the wheel.

   Article 2100.    Loss of wheel.

   If the wheel containing the names of jurors be
lost or destroyed, with the contents thereof, or if
all the cards in said wheel be drawn out, such wheel
shall immediately be refurnished, and cards bearing
the names of jurors shall be placed therein immediately
in accordance with the laws of the State.

   Article 2100a.    Section 1.

   In lieu of any other procedure now provided by law,
the Commissioners Court of any county in the State, upon
recommendation of the district judge or a majority of
the district judges of said court, by order entered
upon its minutes, may adopt a plan for the selection
of persons for jury service with the aid of mechanical
or electronic means.

   Section 2.

   Any such plan so adopted shall conform to the
following requirements:

    (a) It shall be proposed in writing to the
Conanissioners Court by a majority of the judges of
the district courts in such county, including criminal
district courts, at a meeting of the'district judges
called for that purpose.

   (b) It shall specify that the sources from which
names are to be taken for jury purposes are all voter
registration lists from all precincts in the county.

    (c) It shall provide a fair, impartial, and
objective method of selecting persons for jury ser-
vice with the aid of mechanical or electronic equip-
ment.



                           A-4
   (d) It shall designate the clerk of the district
courts as the official to be in charge of the selection
process and shall define his duties.

    (e) It shall specify that a true and complete
written list showing the names and addresses of the
persons summoned to begin jury service on a particular
date shall be filed of record with the county clerk at
least 10 days prior to the date such persons are to
begin such jury service.

    Section 3.

   In any county where such a plan is adopted, as
above provided, the laws relating to the selection of
petit juries by jury wheel shall not apply.

  "Article 2101.    Interchangeable   juries.

     The provisions of this article shall be applicable
only to such counties of this State as may now maintain
three   or more district courts, or in which three or
more district courts may be hereafter established.    A
criminal court in any county with jurisdiction in felony
cases shall be considered a district court within the
meaning of this article. The "Interchangeable Jury Law'
shall not apply to a selection of jurors in lunacy cases
or in capital cases.

   &.    Jury Wheel Law governs.

   The provisions of the statutes governing jury
wheels shall remain in full force and effect, except
as modified by the special provisions of this law.

   f; e~man~i~onnan~      su~~rv~ion.

                                 , the district
judges  shall meet together and determine approxi-
qtely   the number of jurors that are reasonably
necessary for jury service in all the county courts
at law, county courts and district courts of such
county,  for each week during the time said courts
may hold during the year, and shall thereupon order
the drawing of such number of jurors from the wheel
for each of said weeks, said jury to be known as
the general panel of jurors for service in all such
courts of such county for the respective weeks for




                            A-S
which they are designated to serve. A majority of
said district judges are authorized to act in carry-
ing out the provisions of this law; they may increase
or diminish the number of jurors to be selected for
any week, and shall order said jurors drawn for as
many weeks in advance of service as they deem proper.
From time to time they shall designate the judge to
whom the general panel shall report for duty, and said
judge, for such time as he is chosen to so act shall
organize said juries and have immediate supervision
and control of them. The said jurors so limited in
number shall, after being regularly drawn from the
wheel, be served by the sheriff to appear and report
for jury service before said judge so designated, who
shall hear the excuses of the said jury and swear them
in for service for the week that they are to serve to
try all cases that may be submitted to them in any of
said courts.

   2.. Used interchangeably.
   Said jurors, when impaneled shall constitute a
general jury panel for service as jurors in all county
and district courts in said county, and shall be used
interchangeably in all of said courts.  In the event of
a deficiency of jurors at any given time to meet the
requirement of all said courts, the judge having con-
trol of the said general panel shall order such addi-
tional jurors to be drawn from the wheel as nay be
sufficient to meet the emergency, but such jurors shall
act only as special jurors and shall be discharged as
soon as their services are no longer needed.   Resort
to the wheel shall be had in all cases to fill out the
general panel.

   4. Provided, however, that in any county of this
state having a population in excess of nine hundred
thousand (900,000) according to the last preceding
or any future United States Census, it shall be per-
missible, after having been approved by a majority of
the judges for the district courts of any such county,
to draw from said jury wheel two separate jury panels
for the week; one of which said jury panels for the
week shall be drawn and be in attendance upon those
criminal district courts and county courts which have
a criminal docket, and the other said jury panel for
the week shall be drawn and be in attendance upon
those courts which have a civil docket.




                          A-6
  .      .




   5. This Article is also applicable to a county
that has two district courts and a domestic relations
court. Sec. 5 added by Acts 1967, 60th Leg., p. 520,
ch. 224, 51, eff. Aug. 28, 1967.

      Article 2102.    Jury quarters.

   The Commissioners Court of each such county shall
set apart for the use and convenience of said general
panel or panels some room or rooms or place or places
in or near to the court house, which shall be confortably
furnished and fitted up for them to stay when not re-
quired for actual jury service. Said quarters shall be
occupied by said panel or panels when not in service
and they shall remain in or conveniently near thereto
so as to be at all times subject to duty in any court
in accordance with the preceding Article when called
for, without delaying the proceedings of such court.
The sheriff shall assign one of his deputies to look
after said panel, call them when needed by the judges,
provide for their wants and to have general custody
and control of them when not in actual service.

      Article 2103.    Reducing number in general panel.

   When it becomes necessary to diminish the general
panel for the week of its selection on account of lack
of work in any court or for any other cause, the judge
having supervision of said jury for the week shall
designate the number to remain. He shall cause the
clerk to draw from the names of the general panel the
number required, and those jurors whose names are so
drawn shall continue in service for the remainder of the
week and the others excused.

      Article 2103a.   County Judges and Judges of County
                       Eourts-at-Law in certain counties:
                       drawing additional jurors.

   In all counties having two or more County Courts-at-
Law, when a panel of jurors shall not have been drawn
by one of the district judges as directed by Article
2101, or when the number of jurors drawn shall be deemed
insufficient by the county judge or either of,the judges
of the County Courts-at-Law, the county judge or judge
of either County Court-at-Law may order the drawing of
such additional jurors from the jury wheel for service
in any of such courts for so long a period of time as



                              A-l
                                                   .   .




the trials in such courts nay reasonably require. Such
jurors when drawn shall be available for service in
either of such courts. All of the provisions of law
now otherwise governing the drawing of jurors in the
courts in such counties by the district judge shall
govern so far as applicable, except as herein other-
wise expressly provided.  The county judge and the
judge of any of the County Courts-at-Law shall con-
currently have the same authority with respect to de-
termining and remedying a deficiency in the number of
jurors as is not conferred on the judge having control
of the general jury panel by Section 3, Article 2101,
Revised Civil Statutes of Texas, 1925, as amended

   Article 2116d.   Notification by the sheriff.

   The sheriff shall notify the several persons named
for jury service by mailing notice thereof, which notice
shall include the time and place at which said juror
is to report to the juror at the address shown by the
card placed in the jury wheel, or the address shown
by the last voter registration list in said county,
and if said letter be received by some person authorized
by the United States mail to receive said letter, said
service shall be sufficient.

   Article 2117.    Summoning jurors.

   At any time when the Judge of the County or District
Court needs a jury for any particular week of such
Court, he shall notify the Clerk of such Court to
open the next consecutive unopened list of jurors in
his possession, and shall direct him as to the date for
which such jurors shall be summonsed.   Such notice shall
be given to the Clerk within a reasonable time prior to
the time when such jurors are to be sununonsed. The
Clerk shall innnediately note on the list the date for
which the jurors are to be summonsed, and deliver said
list to the sheriff. On receipt of such list, the
sheriff shall immediately notify the several persons
named therein to be in attendance on Court on the date
so designated by the Judge.

   Article 2118.

   On any day when a jury has been suaunoned and there
are jury trials, the court shall select a sufficient
number of qualified jurors, in his discretion, to serve
as jurors. Such jurors shall be selected from the names
included in the jury lists, if there be the requisite



                            A-8
   .   .




number of such in attendance who are not excused by the
court, but if such number be not in attendance at any
time, the court shall direct the sheriff to summon a
sufficient number of qualified persons to make up the
requisite number of jurors which is to be drawn from
the jury wheel for jury trials in the district and
county courts, under order of the court, to fill the
panel. The names of such jurors to be summoned by
the sheriff shall be drawn from the jury wheel as herein
provided. All said extra jurors summoned shall be dis-
charged when their services are no longer needed.   The
court may adjourn the whole number of jurors or any
part thereof, to any subsequent day of the term, but
the jurors shall not be paid for the tine they may
stand adjourned.

  Article 2120.

   The court may hear any reasonable sworn excuse of
a juror, and may release him entirely or until some
other day of the term: provided, however, the court
shall not excuse any juror for economic reasons unless
all parties of record are present and approve such
excuse.

  Article 2121.   Defaulting juror.

   Any defaulting juror lawfully notified who with-
out reasonable excuse fails to be in attendance on
the court in obedience to such notice shall be fined
not less than ten nor more than one hundred dollars.

  Article 2122.   Pay of jurors.

   (a) Each juror in a district or county court or
county court at law is entitled to receive not less
than $4 nor more than $10 for each day or fraction of
a day that he attends court as a juror. The commission-
ers court of each county shall determine annually, within
the minimum and maximum prescribed in this subsection,
the amount of per diem for jurors, which shall be paid
out of the jury fund of the county. A person who re-
sponds to the process of a court, but who is excused
from jury service by the court for any cause after being
tested on voir dire, is entitled to receive not less
than $4 nor more than $5 for each day or fraction of
a day that he attends court in response to such process.



                          A-9
                                                  .




    (b) A check drawn on the jury fund by the clerk of
the district court of a county may be transferred by
endorsement and delivery and is receivable at par from
the holder for all county taxes.

  Article 2123.    Right to jury.

   The right to trial by jury shall remain involate,
subject to the following rules and regulations.

  Article 2133.    Qualifications.

   All persons both male and female over twenty-one (21)
years of age are competent jurors, unless disqualiifed
under some provision of this chapter. No person shall
be qualified to serve as a juror who does not possess
the following qualifications:

   1. He must be a citizen of the State and of the
county in which he is to serve and qualified under the
Constitution and laws to vote in said county.

   2.   He must be of sound mind and good moral character.

   3. Ne must be able to read and write, except as
otherwise provided herein.

   4. He must not have served as a juror for six (6)
days during the preceding six (6) months in the District
Court, or during the preceding three (3) months in the
County Court.

   5.   He must not have been convicted of felony.

   6. He must not be under indictment or other legal
accusation of theft or of any felony.

   Whenever it shall be made to appear to the court
that the requisite number of jurors able to read and
write cannot be found within the county, the court may
dispense with the exception provided for in the third
subdivision; and the court may in like manner dispense
with the exception provided for in the fourth subdivision,
when the county is so sparsely populated as to make its
enforcement seriously inconvenient.

   Where the word "he" is used in this Section it shall
be used,in the generic term so as to include both male
and female persons.



                          A-10
  .        .




   Article 2134,      Disqualification.

   The following persons shall be disqualified        to
serve as jurors in any particular case:

      1.   Any witness in the case.

   2. Any person interested, directly or indirectly,
in the subject matter of the suit.

   3. Any person related by consanguinity or affinity
within the third degree to either of the parties to the
suit.

   4. Any person who has a bias or prejudice in favor
of or against either of the parties.

      5.   Any person who has sat as a petit juror in a
former trial of the same, or of another case, involving
the same questions of fact.

   Article 2135.      Jury Service.

   All competent jurors are liable to jury service,
except the following persons:

      1.   All persons over sixty-five    (65) years of age.

   2.  All females who have legal custody of a child
or children under the age of ten (10) years.

  Article 2137.       Filing of exemptions.

   Section 1. All persons summoned as jurors in any
court of this State, who are exempt by statutory law
from jury service, may, if they so desire to claim their
exemptions, make oath before any officer authorized by
law to administer oaths, or before the officers summon-
ing such persons, stating their exemptions, and file
said affidavit at any time before the convening of
said court with the clerk of said court, which shall
constitute sufficient excuse without appearing in
person.

   Section 2. Any person wishing to claim any
statutory exemption under Article 2135 in counties
employing the jury wheel system may do so by filing
a sworn statement stating the nature of and claiming



                             A-11
                                                 ”      .




such exemption with the sheriff, the tax assessor-
collector, or the district or county clerk of the
county of his residence, in which event no card for
such person shall be placed in the jury wheel for the
ensuing year.

                     NEW SECTIONS

   Section 13. After proper alignment of parties,
it shall be the duty of the court to equalize the
number of peremptory challenges provided under Rule 233,
Texas Rules of Civil Procedure, Annotated, in accordance
with the ends of justice so that no party is given an
unequal advantage because of the number of peremptory
challenges allowed that party.

   Section 14.   Once a prospective juror has been
removed from a jury panel for cause, by peremptory
challenge, or for any reason, he shall be immediately
dismissed from jury service and shall not be placed on
another jury panel until his name is returned to the
jury wheel and drawn again as a prospective juror.

   Section 17. For all counties under 10,000 popula-
tion not presently using the jury wheel system for
selection of jurors, the district judge of the county
or of the judicial district of which the county is a
part, may determine whether the county should come under
the provisions of this law or may choose to adopt the
jury commissioners system for selection of jurors in
that county. If the district judge should determine
to adopt the jury commissioners system for selection
of jurors in a particular county, he must do so by July
15, 1971, otherwise, the county will come under the
provisions of this Act. If, pursuant to the passage
of this Act, this section is held to be unconstitu-
tional by a court of this State or of the United States,
then the jury wheel system for selection of jurors as
provided by this Act shall be applicable to all counties
of the State.

               CONSTITUTIONAL   PROVISIONS

   Article 3, Section 35. No bill, (except general
appropriation bill    hich may embrace the various
subjects and accou%sr   for and on account of which
moneys are appropriated) shall contain more than one



                         A-12
  .        .




subject, which shall be expressed in its title. But
if any subject shall be embraced in an act, which
shall not be expressed in the title, such act shall
be void only as to so much thereof, as shall not be
so expressed.

   Article 3, Section 36. No law shall be revived
or amended by reference to its title; but in such
case the act revived, or the section or sections amended,
shall be re-enacted and published at length.

               CODE OF CRIMINAL PROCEDURE PROVISIONS

      Article 35.10     Court to try qualifications.

   When no challenge to the array has been made, or if
made, has been over-ruled, the court shall proceed to
try the qualifications of those present who have been
summoned to serve as jurors.

      Article 35.12     Mode of testing.

   In testing the qualification of a prospective juror
after he has been sworn, he shall be asked by the court,
or under its direction:

   1. Except for payment of poll tax or registration,
are you a qualified voter in this county and state under
the Constitution and laws of this state?

      2.   Have you ever been convicted of theft or any felony?

   3. Are you under indictment or legal accusation for
theft or any felony?

      Article 35.16     Reasons for challenge for cause.

   (a) A challenge for cause is an objection made to a
particular juror, alleging some fact which renders him
incapable or unfit to serve on the jury. A challenge
for cause may be made by either the state or the defense
for any one of the following reasons:

   1. That he is not a qualified voter in the state
and county under the Constituion and laws of the statei
provided, however, the failure to pay a poll tax or re-
gister to vote shall not be a disqualification;

      2.   .That he has been convicted of theft or any felony:



                               A-13
                                                 l .   .




   3. That he is under indictment or other legal ac-
cusation for theft or any felony:

   4. That he is insane or has such defect in the or-
gans of seeing, feeling or hearing, or such bodily or
mental defect or disease as to render him unfit for jury
service:

   5.    That he is a witness in the case:

   6. That he served on the grand jury which found the
indictment:

   7. That he served on a petit jury in a former trial
of the same case:

   8. That he has a bias or prejudice in favor of or a-
gainst the defendant;

   9. That from hearsay, or otherwise, there is established
in the mind of the juror such a conclusion as to the guilt
or innocence of the defendant as would influence him in his
action in finding a verdict. To ascertain whether this cause
of challenge exists, the juror shall first be asked whether,
in his opinion, the conclusion so established will influence
his verdict.   If he answers in the affirmative, he shall be
discharged without further interrogation by either party or
the court. If he answers in the negative, he shall be further
examined as to how his conclusion was formed, and the extent
to which it will affect his action; and, if it appears to have
been formed from reading newspaper accounts, communications,
statements or reports or mere rumor or hearsay, and if the
juror states that he feels able , notwithstanding such opinion,
to render an impartial verdict upon the law and the evidence,
the court, if satisfied that he is impartial and will render
such verdict, may, in its discretion, admit him as compe-
tent to serve in such case. If the court, in its discretion,
is not satisfied that he is impartial, the juror shall be dis-
charged;

   10.    That he cannot read or write.

   No juror shall be impaneled when it appears that he
is subject to the second, third or fourth grounds of
challenge for cause set forth above, although both par-
ties may consent. All other grounds for challenge may
be waived by the party or parties in whose favor such
grounds of challenge exist.



                           A-14